Title: To George Washington from Moses Hazen, 8 January 1781
From: Hazen, Moses
To: Washington, George


                        
                            Sir
                            Fish Kill Jany 8th 1781
                        
                        I think it my Duty to Acquaint You of Sundry matters respecting the Corps I have the Honor to Command, and beg
                            the favor of Your Excellency’s Directions therein. Capt. Poulints Independant Company Consisting of himself one Lieut. one
                            Ensign and  men were annex’d to my Regimt Early in the Year 1778.
                            have Continued with and done duty in it Ever since it has been returnd and mustered as an Independant Company and
                            Consequently not included in the Establishment of the Regiment. as the officers and men of the Company are from Canada
                            they wish to be continued with the Regiment on such a footing as your Excellency may adopt.
                        Captain Robishaux Lieut. Monté with Seventeen Men of the Corps lately Commanded by Col. Livingston have
                            within this few days Joind my Regiment—they also wish to Continue with the Regiment and render any Little Service to the
                            Public in their Power. these Gentlemen entered into this Cause from Good Motives their Sacrafices have been great and they
                            may Yet be Usefull if their Sirvices should be wanted in their own Country—Capt. McConnel of my Regiment now on Parole at
                            Philada was wounded at the battle of Brandywine on the 11th Septr 1777 Left on the Field made a Prisoner and there gave a
                                Verbal Parole which has not been Entered as I am inform’d on the British Comissary of
                            Prisoners Books & has been pass’d by in his tour of Exchange—Captain Popham is With Brigre Genl Clinton with whom
                            he has serv’d as Brigade Major and Aid de Camp Since the opening of the Campaign 1778. 
                        Captain Taylor had Genl Hands leave of Absence in March last for the Recovery of his Health he went to
                            Virginia and is not since Return’d—Capt. Hughes is Absent from the Regiment since Novr last it is Said he is on your
                            Excellencys Furlough in Consequence of a Recommendation from Major Torrey who then Commanded the Regimt Lieut. Lewis is
                            also absent from the Regiment and it is said he has resign’d. 
                        I would request your Excellency will please inform me how those Gentlemen are to be mustered. Viz. Capt.
                            Poulint & his Officers. Capt. Robishaux & Lt Monté would wish to remain with the Regimt
                            even as Volunteers or Otherwise as your Excellency may direct. 
                        as the Regiment is an exception to the General Establishment of the Army I would be happy for your
                            Excellencys Oppinion and approbation in a Uniform white with Green facing was the first fixd upon in Canada and the Field Officers would wish to Continue it if your Excellency approves of that or will
                            point out Any Other—I will endeavour to procure on my own Credit a Suit of Uniform Cloaths for such of the Officers of the
                            Regiment has have it not in their power to provide themselves. I have the Honor to be Your Excellency’s most obedient and
                                very Hble Servt
                        
                            Moses Hazen
                        
                    